DETAILED ACTION
Status of the Application
	This Ex Parte Quayle Action is in response to the Applicant’s Request for Continued Examination filed on 02/03/2021.  Claims 1 and 13 have been amended.  Claims 40 and 41 have been newly added.  Claims 25, 32, and 36-39 have been cancelled.  Accordingly, claims 1, 7, 13, 19, 31, 33-35, and 40-41 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claim Objections
	Claim 13 is objected to because it introduces “a respective motor” and later refers to “the at least one motor” twice.  The Examiner interprets these instances as “the respective motor”.
	Claim 19 is objected to because it refers to “the at least one ESC”, while independent claim 13 was amended to recite “at least two electronic speed controllers”.  The Examiner interprets the instance in claim 19 as “each ESC”.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “electronic speed controller” and “flight controller” in claims 1, 7, 13, 19, 25, and 31-39.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
“controller” linked by the transition phrases “electronic speed” and “flight”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 7, 13, 19, 25, and 31-39 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Electronic speed controller” (ESC): ¶60 “Each ESC 402 may include an ESC controller 408, which may be coupled to a corresponding memory 408a.”  Per ¶112, each “controller” is considered to include at least one general-purpose processor.  Thus, “electronic speed controller” is interpreted as primarily a general-purpose processor, with other hardware, such as a memory, being potentially included.
2) “Flight controller”: ¶39 “The flight controller 220 may include a processing device 221 with processor-executable instructions to control maneuvering and other operations of the robotic vehicle 200.  The processing device 221 may be a multi-core processor or multi-processor assembly.”  Thus, “flight controller” is interpreted as at least a general-purpose processor.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Arguments
	Regarding the 35 U.S.C. 112(f) interpretation, the Examiner understands that the Applicant generally disagrees that the claim limitations described invoke 35 U.S.C. 112(f).  On pages 5 and 6 of the Remarks, the Applicant sites paragraphs of Applicant’s specification describing the “flight controller” and the “electronic speed controller”.  These citations include known structures that do not invoke interpretation under 35 U.S.C. 112(f), including processing device, memory, IMU, and others.  Since the Examiner finds that “flight controller” and “electronic speed controller” are not terms that describe known structures in the art, but they comprise known structures, as described in Applicant’s specification, the terms continue to invoke interpretation under 35 U.S.C. 112(f).
	Regarding the 35 U.S.C. 102 and 103 rejections in the Final Rejection dated 11/03/2020, these rejections have been withdrawn in light of Applicant’s amendments and Remarks.

Allowable Subject Matter

	Stabler discloses a recovery method for an unmanned aerial vehicle such that the method would allow the vehicle to land safely in a case where a flight controller fails.  The method, described in paragraph 69, has the flight controller periodically pre-load recovery motor control commands to each motor controller, or electronic speed controller, where the motor control commands are periodically saved for use in the event that the flight controller fails.  These motor control commands would allow the vehicle to slowly descend to a presumably safe landing.
	Stabler does not expressly disclose wherein state information, which may include attitude, velocity, and altitude, is uploaded from the flight controller to the electronic speed controllers, wherein this state information is used by the electronic speed controllers themselves to determine motor control instructions.  Stabler, on the other hand, teaches a method for the flight controller to determine motor control instructions based on state information.  While the two methods are both directed toward safely operating an unmanned aerial vehicle in a case where a flight controller fails, they differ significantly in how the motor control commands for the electronic speed controllers are determined. 
	
Conclusion
	This application is in condition for allowance except for the objections presented above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SEAN P QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669